*742MEMORANDUM **
More than a year after his conviction in state court became final, Saul Pelayo filed a federal habeas petition challenging his conviction for second-degree murder. He argued that his inability to understand English and lack of access to the provisions of the Anti-Terrorism and Effective Death Penalty Act in a language he could understand entitled him to equitable tolling of the Act’s one-year limit on filing habeas petitions. The district court disagreed and dismissed the petition as barred by the statute of limitations. Pelayo filed a timely appeal to this court.
Since the district court’s decision, we issued Mendoza v. Carey, 449 F.3d 1065 (9th Cir.2006), holding that a prisoner’s inability to speak English and lack of access to Spanish language legal materials or assistance of a translator during the limitations period could entitle him to equitable tolling. Because the district court did not have the benefit of Mendoza, its decision is VACATED and the case is REMANDED for reconsideration in light of Mendoza.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.